Land, J.
The plaintiffs, attorneys-at-law, sue to recover a fee of six hundred dollars for assisting in the defence of a slave charged with the crime of murder.
The evidence shows that in the absence of the owner of the slave, the Justice Of the Peace before whom the accusation had been made, appointed A. J. Lawrence Esq. to act as counsel for the accused; that G. W. Daugharty on behalf of the law Arm of Jones & Daugharty, with the assent of the Justice of the Peace, assisted Lawrence in the defence; and that the trial resulted in the acquittal of the slave. It further shows that the magistrate considered Daugharty as assisting counsel by appointment, and jointly interested with Lawrence in the fee to be paid by the defendant; and that a fee of fifty dollars has been allowed and paid to Lawrence for his services in the case.
It is not pretended that there was any express contract for the payment of fees; and the only ground on which the plaintiffs can claim compensation for their services, is that they appeared, and assisted in the case, with the consent of the magistrate before whom the slave was tried. But the magistrate, having appointed A. J. Lawrence Esq., was without any further legal authority to assign other counsel for the accused; and thereby to bind the defendant for the payment of additional fees. The first assignment of coimsel exhausted the magistrate’s authority under the 17th section of the Act of 1855. See Acts of 1855, p. 152.
As there was no contract between plaintiffs and defendant; and as the magistrate was without authority under the statute to make an additional assignment of counsel, the first still acting; and as there has been no ratification or approval by the defendant, of the act of the magistrate in retaining the plaintiffs in the defence of the prosecution; there is no legal ground on which the present action for the recovery of compensation can be maintained.
It is therefore ordered, adjudged and decreed, that the judgment of the lower court be reversed; and it is now ordered, adjudged and decreed, that the plaintiffs’ demand be rejected, with costs in both courts.